Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Certification of Chief Executive Officer In connection with the Quarterly Report of Apolo Gold & Energy Inc. (the "Company") on Form 10-Q for the fiscal quarter ending March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Robert Dinning, Chief Executive Officer certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) The Report fully complies with the requirements of section 13(a) or15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2013 /s/ Robert Dinning Robert Dinning President and Chief Executive Officer
